Citation Nr: 1100682	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	D. J. Rosinski, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).  

The Veteran performed active military service from June 1951 to 
June 1954.  He received the Purple Heart Medal for wounds 
sustained in combat in Korea.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
January 1999 and May 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that in pertinent part denied service connection for 
hypertension.  The appealed rating decisions also denied service 
connection for cataracts and glaucoma.  Those issues were finally 
decided by the United States Court of Appeals for Veterans Claims 
(hereinafter: the Court) in a February 2009 decision.  

The appeal is REMANDED to the RO due to private attorney 
representation.  VA will notify the Veteran and his attorney if 
further action is required.




REMAND

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

VA's duty to assist includes obtaining a medical opinion where 
necessary. 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran's service treatment reports (STRs) note normal blood 
pressure at entry into active military service, but elevated 
(hypertensive) blood pressure at discharge.  

The Veteran's initial VA general medical compensation examination 
report of September 1998 contains a diagnosis of hypertension.  
The report notes that hypertension had been discovered and 
treated 10 years earlier, but does not mention whether 
hypertension could be traced to active military service.  The 
report notes that hypertension treatment was obtained at South 
Suburban Hospital.  

The Veteran's VA claims files reflect that he has not been 
notified of the all evidence necessary for a successful claim for 
service connection for hypertension.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has not attempted to obtain any 
record of relevant treatment from South Suburban Hospital.  
Finally, VA has not offered the Veteran an examination to 
determine the etiology of his hypertension.  

The case is therefore remanded to the AMC for the following 
action:

1.  The RO must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159 (2010)), 
as well as VAOPGCPREC 7-2004, is fully 
satisfied.  VA must send the Veteran a 
notice that includes: (1) an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
Veteran to provide any evidence in his 
possession that pertains to his claim.  The 
claims file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on appeal.

2.  After securing any necessary release, 
the RO should attempt to obtain any 
relevant treatment reports from South 
Suburban Hospital and associate those 
records with the claims files.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should make arrangements for a 
cardiovascular examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file -especially a June 
1954 hypertensive blood pressure reading 
shown in the STRs-elicit a history of 
relevant symptoms from the Veteran, examine 
him, and offer a diagnosis, if appropriate.  
The physician is asked to address whether 
it is at least as likely as not (50 percent 
or greater possibility) that hypertension 
shown upon VA examination of June 1998 is 
related to active military service.  The 
physician should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

4.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his attorney should be 
furnished an SSOC and given an opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


